IN THE MATTER OF THE PETITION                  *       IN THE
FOR REINSTATEMENT OF                           *
JAMIE BLUM SEWARD TO                           *       COURT OF APPEALS
THE BAR OF MARYLAND                            *
                                               *       OF MARYLAND
                                               *
                                               *       Misc. Docket AG
                                               *
                                               *       No. 24
                                               *
                                               *       September Term, 2014

                                         ORDER


       The Court having considered the Verified Petition for Reinstatement of Jamie

Blum Seward, the Supplement and the response filed thereto by the Attorney Grievance

Commission in the above captioned case, it is this 18th day of September, 2014

       ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is

hereby, GRANTED, and the petitioner Jamie Blum Seward is hereby, reinstated by this

Court to the practice of law in Maryland, and it is further

       ORDERED, that the Clerk of this Court shall replace the name of Jamie Blum

Seward on the register of the attorneys in this Court and certify that fact to the Trustees

of the Client Protection Fund and to the Clerks of all judicial tribunals in this State.




                                                      /s/ Mary Ellen Barbera
                                                      Chief Judge


Judge McDonald did not participate in the consideration of this matter.